

116 HRES 1161 RH: Providing for consideration of the Senate amendments to the bill (H.R. 925) to extend the authorization of appropriations for allocation to carry out approved wetlands conservation projects under the North American Wetlands Conservation Act through fiscal year 2024.
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 95116th CONGRESS2d SessionH. RES. 1161[Report No. 116–556]IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2020Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the Senate amendments to the bill (H.R. 925) to extend the authorization of appropriations for allocation to carry out approved wetlands conservation projects under the North American Wetlands Conservation Act through fiscal year 2024.That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 925) to extend the authorization of appropriations for allocation to carry out approved wetlands conservation projects under the North American Wetlands Conservation Act through fiscal year 2024, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order or question of consideration, a single motion offered by the chair of the Committee on Appropriations or her designee that the House: (1) concur in the Senate amendment to the title; and (2) concur in the Senate amendment to the text with an amendment consisting of the text of Rules Committee Print 116-66. The Senate amendments and the motion shall be considered as read. The motion shall be debatable for two hours equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question.September 30, 2020Referred to the House Calendar and ordered to be printed